DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/084,722 filed on 10/30/2020. Claims 1-4 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/30/2020 & 5/20/2021 have been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fuechtner (U.S. 2011/0259657) in view of Borntraeger (U.S. 2013/0296097).
Regarding claim 1, Fuechtner discloses (fig. 3.6) a driveline assembly for a vehicle, comprising: an electric motor 3 having an output shaft (connected at box 4 to motor 3); a differential (circle 4) coupled with the output shaft and configured to receive torque from the output shaft; at least one primary shaft (12, left and right) coupled with the differential and rotatable about an axis 1; and at least one reducer assembly (box 4 connected between shafts 12 and 5 at each end) coupled with the at least one primary shaft and including a wheel output 5 directly coupled with a wheel 2 of the vehicle.

In order to arrive at the claimed invention, the structure of the reducer of Borntraeger would be incorporated into the driveline of Fuechtner in place of the reducer box 4 at left and right wheels between shafts 12 and cardan shafts 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driveline of Fuechtner with the reducer of Borntraeger to provide a two-speed gearing between the electric motor and wheel, thereby providing relatively increased torque or increased speed when desired, thereby enhancing driveline functionality.

Regarding claims 2-3, Fuechtner discloses (fig. 3.6) the at least one primary shaft 12 includes a first primary shaft and a second primary shaft (left and right), and wherein the first and second primary shafts are rotatably coupled with the differential for receiving torque from the differential, and the at least one reducer assembly includes a first reducer assembly (box 4 at left wheel) connected to the first primary shaft and a second reducer assembly (box 4 at right wheel) connected to the second primary shaft..
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fuechtner (U.S. 2011/0259657) in view of Borntraeger (U.S. 2013/0296097) and Teraoka (U.S. 2006/0052207).
Regarding claim 4, the combination of Fuechtner and Borntraeger fail to disclose a center clutch.  Teraoka teaches (fig. 3A) a differential includes a center clutch 59 selectively moveable between a locked position and an unlocked position, and wherein the first and second primary shafts 87/89 are fixed for rotation at the same speed as one another when the center clutch is in the locked position, and wherein the primary shafts are able to rotate at different speeds than one another when the center clutch is in the unlocked position.  In order to arrive at the claimed invention, the differential of Fuechtner would be modified to include a center clutch as suggested by Teraoka.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the center clutch of Teraoka to the differential to limit differential rotation between left and right wheels during desired circumstances, thereby improving traction.

Conclusion
This is a continuation of applicant's earlier Application No. 16/159,997.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659